Humphreys, J. About two acres of land belonging to appellant was condemned for road purposes in the Searcy County Court, in which proceeding appellant was awarded damages in the sum of $300. An appeal was prosecuted to the circuit court, where, upon a trial de novo, appellant was awarded damages in the sum of $350, from which is this appeal. Reversal of the judgment awarding damages in the sum of $350 only is sought xipon the alleged ground that the least amount which could have been assessed under the evidence was $700. The basis for this contention is that, according to the testimony of any witness testifying upon the point, the lowest value of the land actually taken was placed at $200 and the lowest estimate of damages made on account of taking it was $500. The opinions of the several witnesses, both as to the value of the land taken and the damages resulting to appellant by reason of taking it, varied widely.. In valuing the land actually taken, the testimony ranged from one hundred to four hundred dollars an acre; and in estimating the damages accruing to appellant by reason of taking the land the testimony ranged from five hundred to a thousand dollars. The record, however, contains other evidence than the opinions of the several witnesses as to the value of the' land taken and the amount of damages sustained by appellant on account of taking it. The record reflects the amount, character, and shape of the land taken, the condition in which it left the remaining land belonging to appellant, and the inconvenience resulting to him on account of taking it. The fact was developed that the strip taken was adjoining and parallel to a railroad right-of-way already traversing appellant’s lands, so that the taking of the land did not divide the main body of land differently from the way it was di-’ vided by the railroad right-of-way; that the railroad right-of-way separated appellant’s residence from the main body of land in cultivation, so the taking of the land for road purposes did not cut off appellant’s farm lands from his improvements; that the only expense entailed upon appellant by reason of taking the land for the road was the cost of constructing a crossing over it. In the assessment of damages for injury to real estate juries must necessarily be governed by the testimony of the witnesses in the case, but, in reaching a result, may consider all the evidence in the case, and are not restricted to values of, and estimates of damage to, real estate fixed by the opinion of one or more witnesses. Jurors are accorded great latitude in the consideration of testimony, and in testing the sufficiency of the evidence necessary to support a verdict, this court “will view it in the light most favorable to the appellee.” Bennett v. Snyder, 147 Ark. 206. Applying this rule to the facts in the instant case, the jury may have concluded that the only damage sustained by appellant was the value of the land actually taken and the cost of the construction of a crossing over the road. This, on account of the fact that the road paralleled the right-of-way of the railroad already there and did not cut the land in parts different from the parts into which it had been cut by the railroad right-of-way. The evidence would have sustained a much larger verdict than that rendered by the jury, but the evidence is legally sufficient, when accorded its strongest probative force, to sustain the verdict rendered. No error appearing, the judgment is affirmed.